DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6-8, 13 and 17, drawn to an antibody, classified in C07K 16/00.
II. Claims 9-12, drawn to a nucleic acid and recombinant production, classified in C07H 21/02.
III. Claim 14, drawn to a method for treating a cancer, classified in A61K 39/395.
IV. Claim14, drawn to a method for treating a viral infection, classified in A61K 39/04.
Inventions I and III/IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antibody of Group I may have other uses, such as in a diagnostic assay.
Inventions II and III/IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions because the method of Groups III/IV does not use a nucleic acid, but administers an antibody.
	The polynucleotide of Group II and the antibody of Group I are biologically, chemically and structurally different products.  The polynucleotide of group II and the antibody of group I are patentably distinct for the following reasons.  The antibody of 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter and because the literature search required for the Groups is not coextensive, restriction for examination purposes as indicated is proper.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/25/22